SIMMS, Justice, specially
concurring:
I agree with the majority that because of the serious threat to this infant’s life caused by his mother’s neglect of his basic needs, it was not reversible error to bring this termination proceeding under 10 O.S. Supp.1990, § 1130(A)(5) seeking immediate termination, rather than under § 1130(A)(3) which provides a three month grace period to parents. Any concerns that § 1130(A)(5) would not apply here because this child is suffering from severe harm from heinous and shocking neglect rather than from heinous and shocking abuse are put to rest by the fact that in this situation adjudication of the child as deprived is a prerequisite to termination of parental rights under both § 1130(A)(5) and § 1130(A)(3). The definition of a deprived child set forth in 10 O.S.1990, § 1101, is, in pertinent part:
“_a child who is for any reason destitute, homeless, or abandoned or who does not have the proper parental care or guardianship or whose home is an unfit place for the child by reason of neglect, cruelty, or depravity on the part of his parents, legal guardian, or other person in his care the child may be ...”
The proven harm to this child’s health caused by the mother’s passive but severe neglect comes within the' reach of § 1130(A)(5) just as surely as if it had been caused by active abuse.
Additionally, it should be noted that 21 O.S.1981, § 845, discussed by the majority opinion provides in pertinent part:
“ ‘Abuse and neglect’, as used herein, means harm or threatened harm to a child’s health or welfare by a person responsible for the child's health or welfare. Harm or threatened harm to a child’s health or welfare can occur through: Non-accidental physical or mental injury; ... or negligent treatment or maltreatment, including the failure to provide adequate food, clothing, or shelter.”
The majority is correct that within the framework of this case any attempt to establish a substantial distinction between abuse and neglect is not persuasive.
I am authorized to state that Justice DOOLIN and Justice KAUGER join with me in the views expressed above.